COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
                                                                 No. 08-09-00132-CV
 IN RE: ERIC FLORES                              §
                                                           AN ORIGINAL PROCEEDING
 Relator.                                        §
                                                                  IN MANDAMUS
                                                 §

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting that this Court prevent

the Honorable Carlos Villa, Judge of the El Paso County Court No. Five, from dismissing his

employment discrimination claims.

       Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding). In addition, there must be no other

adequate remedy at law available to the relator. Id. Based on the petition and record before us,

Mr. Flores has failed to establish he is entitled to mandamus relief. See TEX .R.APP .P. 52.8.

Therefore, the petition is denied.

May 20, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.